Citation Nr: 0121684	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-41 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of portfolio loan indebtedness in the 
amount of $30,085.66, to include whether the charged 
indebtedness is valid.


REPRESENTATION

Appellant represented by:	Leon Lesnik, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from June 1946 to October 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
October 1996.

During the pendency of the appeal, the Board Member who 
conducted the appellant's personal hearing in June 1996 left 
the Board and therefore, will not be able to participate in 
deciding the appeal.  The appellant was advised of his right 
to another hearing before the Board; however, correspondence 
received in May 2001 reflects that he does not want an 
additional hearing.  The transcript of the June 1996 hearing 
is of record and will be considered in connection with this 
decision.


FINDINGS OF FACT

1.  In February 1987, the appellant financed the purchase of a 
house in Sunrise, Florida, using a VA portfolio loan.  The 
amount of the loan was $67,800, secured by mortgage note dated 
February 13, 1987.

2.  A notice of default was received by VA in August 1989.  It 
was noted that the first uncured default was on June 1, 1989.  
This default was never cured.

3.  A foreclosure sale was held in September 1991.  The house 
was sold for an amount less than the outstanding principal, 
interest and foreclosure costs, resulting in a deficiency of 
$36,963.76.

4.  There is no credible evidence to establish that the 
appraisal completed in September 1986 was conducted improperly 
or that the property was overvalued when the appellant 
purchased it in February 1987.
5.  The real estate broker's representations made to the 
appellant concerning his acquisition of the property in 
February 1987 do not impair the right of VA to collect the 
outstanding portfolio loan indebtedness.

6.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

7.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

8.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

9.  The evidence in this case does not support the appellant's 
contentions that he would be denied the basic necessities of 
life as a result of collection of the outstanding loan 
guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA portfolio loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (2000).

2.  The portfolio loan indebtedness was validly established 
and is enforceable by VA against the appellant.  38 U.S.C.A. 
§ 3732 (West 1991); 38 C.F.R. § 1.911 (2000).

3.  Recovery of the outstanding portfolio loan indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In February 1987, the appellant financed the purchase of a 
single-family house in Sunrise, Florida, using a VA portfolio 
(vendee) mortgage loan.  He paid $68,440 for the house, but 
the amount of the VA loan was $67,800, secured by a short 
form mortgage and mortgage note dated February 13, 1987.  
Documents in the loan servicing file indicated that he 
applied for the loan in December 1986, see Credit Statement 
of Prospective Purchaser and Contract for Sale, VA Form 26-
6705, at which time he reported that he was employed as 
president (since 1978) of a cleaning company earning 
approximately $56,000 per year.  He also reported that he 
owned commercial real estate in New Jersey valued at 
$500,000, of which he had an unpaid balance of $50,000.  
Additional documents in the loan servicing file indicated 
that an appraisal completed in September 1986 valued the 
property at $60,000, based on its age/condition, location, 
and related factors, using three comparable properties in the 
neighborhood whose sales prices (not appraised values, which 
were lower by approximately $4,000-$6,000) ranged from a low 
of $60,900 to a high of $71,000.  Mortgage payments on the 
appellant's VA portfolio loan in the approximate amount of 
$652 were first due on March 1, 1987.

In May 1987, VA sold the loan to a private mortgage company, 
National Mortgage Company, and that company serviced the loan 
up until the time of the default, which coincided with the 
June 1, 1989, mortgage payment.  See Notice of Default, dated 
in August 1989, of record.  This default was never cured.  
The reason for the default was reported as disregard for the 
mortgage obligation, which the holder described as follows:  
"Letters and notices have been sent concerning the present 
default.  We have been unable to learn the reason for default 
as the mortgagor has an unlisted phone number and has not 
responded to any of our collection letters.  Property 
inspection found the property to be in good condition.  We 
feel the mortgagor has an improper regard for his mortgage 
obligations."  The holder noted that it had sent six 
letter/wire and made one attempted telephone call to the 
appellant in connection with this matter.  Following the 
default, VA repurchased the loan from the National Mortgage 
Co. in October 1989.

In November 1989, prior to the initiation of foreclosure 
proceedings, the appellant filed a statement with VA that was 
construed as a request to consider a deed-in-lieu of 
foreclosure (voluntary conveyance).  In his statement, which 
was dated October 31, 1989, the appellant indicated that he 
acquired the subject property on the advice of a personal 
friend, [redacted], who was a real estate broker in Florida.  
In essence, he alleged that Ms. [redacted] induced him to buy "a 
future retirement home" because it looked like a "good 
deal," especially compared to the prices homes were going 
for in his native New Jersey.  He stated that he flew down to 
Florida and found the property to be in good shape and 
repair, and so for only about $3,500 in cash to close the 
deal, he bought the house because, according to Ms. [redacted], it 
"was worth every bit of what I was 'Fortunate' to be 
accepted by [VA]."  He stated that he was further induced to 
buy the house because [redacted] "guaranteed" him that she 
would take care of the property (as she lived only a few 
blocks away) and keep it tenant-occupied for him while he 
lived in New Jersey until retirement.  He also asserted that 
she advised him that he did not need the services of a lawyer 
to represent his interests at the closing because, "it was 
with the Federal Govt."

The appellant went on to explain that the tenants failed to 
pay the rent and trashed the property, after which he tried 
unsuccessfully to contact Ms. [redacted], who would not return any 
of his calls.  He also stated that he tried to offer the 
house back to Ms. [redacted] to have her take over the payments, 
but she refused.  He stated that he contacted another broker 
who informed him that the house was not worth more than 
$50,000.  He further explained that he contacted a lawyer in 
Hollywood, Florida, to consider filing a lawsuit; he attached 
a copy of a letter written by a Florida lawyer, B. A. Wilen, 
Esq., dated August 25, 1989, which, in essence, advised the 
appellant that he would need additional information regarding 
the specifics of the transaction (how did he learn of the 
property, why did he not obtain an attorney or request title 
insurance, who found the tenant and how long was the lease, 
what representations were made by the realtor) to formulate 
an opinion as to whether he had plausible cause of action.  
(It does not appear that the appellant took any action to 
file his own lawsuit or to correspond further with Mr. 
Wilen).

Finally, the appellant advised VA in his statement dated 
October 31, 1989, that due to serious medical problems with 
his eyes (cataracts and multiple eye surgeries), he had 
difficulties reading any fine print.

In response to the above, the RO sent a letter to the 
appellant in January 1990 advising him of the steps he would 
need to take to either bring the defaulted account current or 
offer to deed the property back to VA.  The appellant 
responded to this letter by resubmitting his October 31, 1989 
statement and the letter dated in August 1989 from the 
Florida attorney, Mr. Wilen.  The RO sent the appellant a 
second letter in February 1990 asking him to submit detailed 
information concerning his inability to afford the house, to 
include explaining what actions, if any, he might have taken 
to sell the house, and asking him to complete and return the 
enclosed financial statement.  The appellant responded to 
this second letter by submitting a statement in March 1990, 
which, in essence, reiterated his complaints expressed in his 
October 31, 1989, statement.  He explained further his 
reasons why he did not retain the services of a lawyer in 
connection with the purchase of the property, namely, the bad 
advice of the broker, J. [redacted], who he believed acted on 
behalf of VA and who he asserted made a number of 
misrepresentations regarding the value of the property and 
her ability to maintain and rent the property until he 
retired in two or three years.  He did not provide the 
requested financial information.  In response, the RO sent 
him a third letter in April 1990, again advising him of the 
steps be would need to follow to consider a deed-in-lieu of 
foreclosure, to include providing current financial 
information on an enclosed form.  He was also advised that he 
had ten days to provide the requested information.  No 
response from the appellant was received to this letter.

In June 1990, the RO sent the appellant another letter 
advising him that while it was unfortunate he believed he 
overpaid for the property and did not retain an attorney to 
represent him in connection with his purchase of the 
property, VA was not responsible.  He was further advised 
that unless remittance of the full delinquent amount was 
received in ten days, VA would initiate foreclosure 
proceedings.  He did not respond to this letter.  A VA Form 
26-8901 (Recommendation to Terminate Portfolio Loan) dated in 
July 1990 indicated that further consideration of the request 
for a deed-in-lieu of foreclosure was terminated based on the 
appellant's failure to provide the requested financial 
information.

Mortgage foreclosure proceedings were initiated against the 
appellant in May 1990, and a final judgment of foreclosure on 
the defaulted loan was obtained in July 1991.  Thereafter, a 
foreclosure appraisal was completed in August 1991, at which 
time the property was valued at $55,000 "as is," based on 
its age/condition, location, and related factors, using three 
comparable properties in the neighborhood whose sales prices 
(not appraised values, which were lower by approximately 
$6,000-$8,000) ranged from a low of $62,000 to a high of 
$63,500.  The appraiser reported that the property was vacant 
and secured, and he estimated that the property would need 
approximately $1,700 in repairs to bring to a salable 
condition.  He further stated that the overall decline in the 
value of the property was due to market depreciation.  Upon 
completion of the liquidation proceedings, the property was 
sold by auction at a foreclosure sale in September 1991 for a 
specific bid price of $49,400, which after taking into 
account the total debt (interest, principal, late charges, 
property management costs) and approved legal costs of 
foreclosure, resulted in a substantial loss for the 
Government.

Following the foreclosure sale, VA determined that the 
appellant was responsible for the VA portfolio loan 
indebtedness in the calculated amount of $36,963.76.  See 
Advice of Termination and Indebtedness on Portfolio Loans, VA 
Form 26-6822 (Nov. 12, 1991).  The appellant was notified of 
the VA portfolio loan indebtedness and his right to request a 
waiver of the debt by letter dated February 20, 1992.

In March 1992, the appellant filed a request for a waiver of 
the VA portfolio loan indebtedness.  His claim was denied by 
decision of the Committee in December 1992 on basis that he 
was at fault in the creation of the debt, and this appeal 
followed.  In his contentions and hearing testimony on 
appeal, the appellant has challenged the validity of the 
indebtedness on the basis that the property was overvalued 
when he purchased it in February 1987, and that VA should be 
held responsible for the debt and not him because of 
misrepresentations concerning the value of the property made 
by the real estate broker, J. [redacted], who he believes was 
motivated to sell the property for the price he paid so as to 
secure a larger commission for herself (VA paid her the 
standard broker's sales commission, 5% of the sales price, 
$3,400).  In connection with this matter, he claimed that VA 
was responsible for her assertions regarding the true value 
of the property based on agency law, arguing that the law in 
Florida recognizes the seller's broker as the seller's agent 
and thus, it is implied in this case that J. [redacted] was an 
agent of VA and that VA was therefore responsible for her 
misrepresentations made on the property, which are detailed 
above in his October 31, 1989 statement.

The appellant also submitted evidence supporting his claim 
that he tried to sell the house prior to default.  Documents 
obtained from a real estate broker (Kroll realty) dated in 
1988 indicated that he had contacted this firm to list his 
house for sale and that he had Kroll complete a Market 
Analysis on the property in August 1988.  The analysis 
disclosed that the house could be marketed for sale with a 
sales price based on extant marker conditions and the 
condition of the property for as high as $71,650 and as low 
as $61,525.  The analysis further disclosed that recently 
sold properties in the neighborhood sold at prices in the 
mid-to-high $60,000's, while other properties listed at 
$80,000+ did not sell.  The report also noted that four 
properties currently for sale in the area were being listed 
for as low as $69,900 and as high as $73,900.

In November 1999, the indebtedness was recalculated based on 
the net gain from VA's resale of the property in April 1992 
($6,878.10), and thus, the total recalculated debt was 
reduced to $30,085.66.  See VA Form 26-6822 (Nov. 26, 1999).

As a result of the Board's remand of October 1996, the RO 
obtained a Regional Counsel opinion addressing the 
appellant's validity challenge in January 2000, a copy of 
which is of record.  The Regional Counsel construed his 
arguments as claiming VA committed fraud and/or 
misrepresented itself through the actions of the real estate 
broker, J. [redacted], as to the value of the property at purchase 
and by her assurances that she would look after the property 
and keep it tenant-occupied.  In responding to his 
assertions, the Regional Counsel agreed that Ms. [redacted] was 
acting as an agent of VA at the time of the 1987 sale, but 
noted that in the context of whether she was acting within 
the scope of authority given to her by VA (the principal), 
Florida caselaw held that apparent authority does not arise 
from the subjective understanding of the person dealing with 
the agent, nor from appearances created by the agent, but 
instead, apparent authority exists only where the principal 
creates the appearance of an agency relationship and thus, 
not on the basis of the actions of the agent who often 
ingeniously create an appearance of authority by their own 
acts.  The Regional Counsel cited additional Florida caselaw 
for the doctrine that while a real estate agent is empowered 
to sell land on behalf of another, it flows from the nature 
of the agent's authority that one dealing with such an agent 
must inquire into the extent of the agent's authority and 
deal with him or her at his own peril, because when an agent 
exceeds his/her authority, the principal is not bound unless 
he or she in some manner subsequently ratifies the act of the 
agent.

On the basis of the above, the Regional Counsel offered the 
following with regard to the particulars of this case, in 
pertinent part (citations to cases omitted):

Under Florida law a seller's statement 
about the value of realty in the course 
of a sale is generally regarded as an 
expression of opinion or an estimate 
founded on judgment to which the maxim 
caveat emptor [buyer beware] applies.  We 
thus do not believe that under the 
alleged facts the veteran would prevail 
in an action against VA based on being 
misled as to the value of the property.  
In regard to the veteran's assertion that 
Ms. [redacted] told him that she would rent 
out and manage the property for him after 
his purchase of it, ordinary prudence 
would not justify the veteran presuming 
that Ms. [redacted] was making such promises 
predicated on authority from VA.  An 
agreement to secure a renter for a 
property after the sale and to thereafter 
look after the property for the purchaser 
is not within the apparent authority of a 
real estate agent acting as the selling 
agent for its principal [in this case, 
the VA].  Thus, we similarly believe the 
veteran would not prevail in a suit 
against VA premised on the asserted 
agreement of Ms. [redacted] to rent and manage 
the property for him.

Analysis

The Board finds that the VA portfolio loan indebtedness is 
valid and enforceable against the appellant.  As fully 
detailed above, the evidence in the loan servicing file 
reflects that the appellant financed the purchase of a 
single-family house located in Sunrise, Florida, in February 
1987 with a VA loan in the amount of $67,800.  His signature 
appears on all of the pertinent documents which contractually 
obligated him to the terms of the loan.  With respect to the 
appraisal of the property completed in September 1986, which 
estimated that the property was then worth $60,000, the 
evidence of record does not show that the appraisal was 
conducted improperly or show that the procedures used by the 
appraiser to determine the property's reasonable value at 
that time were not in accordance with applicable standards, 
as required by VA law.  See 38 U.S.C.A. § 3731 (West 1991).  
The appraisal report shows that the property's reasonable 
value was based on its age/condition, location, and related 
factors, using three comparable properties in the 
neighborhood whose sales prices (not appraised values, which 
were lower by approximately $4,000-$6,000) ranged from a low 
of $60,900 to a high of $71,000.  Based on these facts, it 
does not appear that the sales price of $68,440 paid by the 
appellant was unreasonable, as it appears that sales prices 
generally exceeded appraised values by about $5,000 at that 
time.  The Board notes further that other than his bare 
assertions, the appellant has not submitted any competent 
evidence to establish that the property was overvalued due to 
faulty appraisal procedures.  And while it is true that the 
property declined in value between 1987 and 1989, the 
foreclosure appraisal completed in August 1991 clearly 
attributed the decline to then extant market conditions, and 
hence, the appellant's assertion that the property was 
overvalued when he bought it in February 1987 simply because 
its value declined a few years later due to market conditions 
is not persuasive.

With respect to the above, the Regional Counsel noted in its 
opinion of January 2000 that under Florida law, a seller's 
statement about the value of realty in the course of a sale 
is generally regarded as an expression of opinion or an 
estimate founded on judgment to which the maxim caveat emptor 
applies.  Hence, even setting aside the fact that the 
property did not appear to be overpriced when he bought in 
February 1987, the appellant cannot now claim that he was 
induced by the broker to pay an inflated price for the 
property as a basis to invalidate the indebtedness 
established against him because of his default.  As noted 
above, the evidence shows that the appellant held a highly 
responsible position (president) in, presumably, his own 
small business when he purchased the house in 1987.  The 
evidence shows also that was at that time the owner of 
commercial property valued at a half a million dollars.  It 
therefore appears reasonable to assume that he was of 
sufficient age, knowledge and experience to make his own 
educated decisions regarding these matters, which would 
include taking whatever actions he deemed necessary to 
protect his own interests, such as retaining the services of 
a lawyer in connection with the closing, notwithstanding any 
representations/promises of the broker to the contrary.  
Moreover, the fact that he had difficulties reading fine 
print due to his eye problems does not alter the contractual 
obligations he entered into when he bought the house.  For 
these reasons, the Board is not persuaded that the appellant 
was fraudulently induced to buy the house based on the 
alleged misrepresentations of the real estate broker.

As to the appellant's other argument that the portfolio loan 
indebtedness is invalid and unenforceable because VA was 
bound by the alleged misrepresentations of the broker 
regarding rental income under principles of agency law, the 
Board again refers to the Regional Counsel opinion of January 
2000, where it was noted that while a real estate agent is 
empowered to sell land on behalf of another, it flows from 
the nature of the agent's authority that one dealing with 
such an agent must inquire into the extent of the agent's 
authority and deal with him or her at his own peril, because 
when an agent exceeds his/her authority, the principal is not 
bound unless he or she in some manner subsequently ratifies 
the act of the agent.  Applying Florida caselaw to the facts 
of this case, the Regional Counsel stated that ordinary 
prudence would not justify the appellant presuming that the 
broker was making promises as to rental income/management 
following his acquisition of the property predicated on 
authority from VA.  For these reasons, the Regional Counsel 
opined that under Florida law, an agreement to secure a 
renter for a property after the sale and to thereafter look 
after the property for the purchaser is not within the 
apparent authority of a real estate agent acting as the 
selling agent for its principal.  Based on this opinion, and 
as there is no other competent evidence which suggests a 
contrary view, the Board concludes the real estate broker's 
representations made to the appellant concerning his purchase 
of the property in February 1987 do not impair the right of 
VA to collect the outstanding portfolio loan indebtedness.  
See generally 38 U.S.C.A. § 3732 (West 1991); 38 C.F.R. 
§ 1.911 (2000) (setting forth procedures on default and VA's 
right to collect debts owed by reason of a veteran's 
participation in a benefits program).

As the debt is valid, the Board must now turn to the other 
element of the appellant's claim:  waiver of recovery of the 
charged indebtedness.  Waiver of recovery of portfolio loan 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (2000); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the indebtedness and 
thus, consideration of waiver of recovery of the debt under 
the standard of equity and good conscience is not precluded 
by law.  In this respect, the Board found no evidence of a 
willful intent on the part of the appellant to seek an unfair 
advantage.  However, the Board finds no circumstance that 
would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the 
loan.

Regarding the elements of equity and good conscience, the 
Board finds no evidence that recovery of the indebtedness 
would defeat the purpose for which the benefits are intended 
nor that reliance by the appellant on VA benefits resulted in 
the relinquishment of a valuable right or the incurrence of a 
legal obligation.  Furthermore, there is no evidence of fault 
on the part of VA or that the appellant was unjustly 
enriched.  Accordingly, consideration must be given to the 
remaining elements of fault of the debtor and undue hardship.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the portfolio loan indebtedness.  As indicated 
above, he defaulted on his mortgage payment in June 1989 and 
this default was never cured.  Although his difficult personal 
and financial situation existing at the time of his default 
and any real or potential difficulties arising out of that 
situation were indeed unfortunate, this situation did not 
abrogate the underlying legal responsibilities pertinent to 
the loan or resulting indebtedness and, therefore, will not 
serve to mitigate the degree of fault shown in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default; 
while he attempted to sell the house and offer VA a deed-in-
lieu, the latter of which was not processed because he failed 
to submit the requested financial information, he nevertheless 
allowed the property to go into default by foregoing payment 
on the mortgage before he could legally divest himself of the 
property.  And notwithstanding his expressed unhappiness with 
the terms of the original purchase of the house, the appellant 
has presented no credible reasons to explain away his fault in 
the creation of the loan guaranty debt.  As noted above, his 
reliance on the real estate agent's alleged promises regarding 
the rental income were evidently in poor judgment, as it was 
his legal responsibility alone to take care of the property 
and pay the mortgage, which would include handling any matters 
concerning rental income needed to pay the mortgage.  For the 
reasons enunciated in this decision, the Board finds that he 
was at fault in the creation of the debt.

Regarding undue hardship, the Board notes that diligent 
efforts undertaken by the RO to obtain additional and more 
up-to-date information concerning the appellant's current 
financial status has proven entirely unsuccessful.  As of the 
date of this decision, the appellant has not responded to 
numerous requests to submit up-to-date financial information.  
The element of "undue hardship" is invoked only where the 
collection of the debt would seriously impair the veteran-
debtor's ability to "provide his/her family with the basic 
necessities of life."  See VBA CIRCULAR 20-90-5 (February 
12, 1990).  On appeal, the appellant testified that he 
manages to keep his monthly expenses on par with his monthly 
income, the latter of which is derived from a small pension 
from the "Motor Club of American Insurance Co." ($169) and 
his Social Security benefits ($1,104).  However, in view of 
the appellant's complete lack of cooperation with regards to 
submitting the requested Financial Status Reports, which are 
designed to solicit additional financial data such as 
property owned, stocks, bonds, and other investment income, 
etc., the Board finds that any express or implied contentions 
on appeal concerning his inability to pay back the 
indebtedness without hardship, even if believed, without 
corroborating financial or employment information, are 
insufficient to show that he will be denied the basic 
necessities of life as a result of collection of the 
outstanding indebtedness and therefore, the element of undue 
hardship is not dispositive to the outcome of this case.  In 
this case, there is simply no current evidence which shows 
that he would be denied these necessities by paying off this 
debt in reasonable monthly installments.  The veteran-debtor 
is reminded that he is expected to accord a government debt 
the same regard given to any other debt.  On these facts, the 
Board finds that the element of undue hardship is not shown 
in this case to justify a waiver of the debt.

Accordingly, the Board concludes that a waiver of the 
portfolio loan indebtedness is not in order, based on the 
standard of equity and good conscience.  38 C.F.R. 
§§ 1.964(a)(2), 1.965(a) (2000).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the appellant is evident by 
a disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's waiver decision, statement/supplemental statements of 
the case, and the various development letters furnished to 
the appellant and his representative in connection with this 
claim provided more than sufficient notice of the kind of 
information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, as it is not 
claimed by the appellant or shown by the record on appeal 
that there exists any additional evidence that would be 
necessary to substantiate his waiver claim, the Board 
concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.  Cf. Weaver v. Principi, 14 Vet. App. 
301 (2001) (per curium order).



..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)........


ORDER

The portfolio loan indebtedness charged to the appellant was 
validly established.

Waiver of recovery of the portfolio loan indebtedness in the 
outstanding amount of $30,085.66 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

